DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s arguments and Remarks, filed 04/25/2022, with respect to 35 U.SC. § 112(b) have been fully considered and are persuasive. Accordingly, the rejections with respect to 35 U.SC. § 112(b) have been withdrawn. Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive as to the 35 U.SC. § 102 and 35 U.SC. § 103 rejections. 
Applicant argues that Silberman does not teach the limitations of claim 9, since the classification model recited in claim 9 is used to process the output of the machine-learning model to detect bias. See page six of Applicant’s arguments and Remarks submitted on 04/25/2022 (stating “[i]n contrast, the classification model recited in Claim 9 is used to process the output of the machine-learning model recited in Claim 9 to detect bias. The two models recited in Claim 9 do not process the same data in detecting bias as is the case with the production model and bias monitoring model described in Silberman”).
Examiner respectfully disagrees. As a preliminary matter, the Non-Final Office Action of 01/25/2022 cite to paragraphs 0077-0081 of Silberman to teach the recited limitations of claim nine. The Non-Final Office Action of 01/25/2022 did not cite to paragraphs 0083-0089 of Silberman to teach the recited limitations of claim nine. See pages nine to eleven of the Non-Final Office Action of 01/25/2022. 
With respect to the paragraphs that were cited in the Non-Final Office Action of 01/25/2022, Silberman does teach: 
processing a known data set using a machine learning model to generate a plurality of outputs, wherein the known data set comprises a plurality of data instances(Silberman, paras. 0078, “[A] second subset of the historical data may be used to train the production model to create a set of decisions. For example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc.). In some cases, the decisions may include an amount, such as an amount of credit/loan to extend, an amount of scholarships to offer, etc.”Silberman teaches: a second subset of the historical data may be used to train the production model to create a set of decisions (i.e. processing a known data set using a machine learning model to generate a plurality of outputs) for example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) (i.e. wherein the known data set comprises a plurality of data instances)); 
generating a plurality of result instances, wherein each result instance of the
plurality of result instances comprises a data instance of the plurality of data instances
and a corresponding output of the plurality of outputs(Silberman, para. 0078, “For example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc… for each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category. For example, for each category, a mean (or median) weight for events in that category may be identified.” Silberman teaches: for example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions.) For each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category. For example, for each category, a mean (or median) weight for events in that category may be identified (i.e. generating a plurality of result instances, wherein each result instance of the plurality of result instances comprises a data instance of the plurality of data instances and a corresponding output of the plurality of outputs)); 
processing, using a classification module, the plurality of result instances(Silberman, para. 0079, “The BMM 427 may identify bias by determining that, for a particular decision, the PM 426 is giving a weight to certain types (e.g., categories) of events that deviates from the mean (or median) by more than a predetermined threshold.” Silberman teaches: the BMM 427 may identify bias by determining that, for a particular decision, the PM 426 is giving a weight to certain types (e.g., categories) of events that deviates from the mean (or median) by more than a predetermined threshold (i.e. processing, using a classification module, the plurality of result instances)).
Accordingly, Examiner respectfully submits the cited portions of Silberman anticipates the recited limitations of Claim 9.
Applicant argues that Silberman does not teach the limitation of claim 16 (and claim 1) when it comes to the limitation of determining that the data set has a prejudice bias with respect to a particular bias category. See pages fourteen to sixteen of Applicant’s arguments and Remarks submitted on 04/25/2022 (stating “[a]pplicant notes that the first computing hardware recited in Claim 16 is configured for determining that a data set has a prejudice bias with respect to a particular bias category. In contrast, FIG. 14 of Silberman is a block diagram illustrating using a bias monitoring model (BMM) to make decisions and to determine whether any one of the decisions includes bias.”).
Examiner respectfully disagrees. With respect to the paragraph and figure fourteen that was cited in the Non-Final Office Action of 01/25/2022, Silberman does teach: “determining, based on the proportion, that the data set has a prejudice bias with respect to the particular bias category. As figure 14 of Silberman details that each of the categories 1402(1) to 1402(N) includes events 104 and corresponding weights 108. And as paragraph 0124 and elements of figure 14 detail: “After the BMM 427 makes a decision (e.g., one of the BMM decisions 436) based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414…[i]f comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present….” Thus, Silberman teaches: based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414. If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present (i.e. determining, based on the proportion, that the data set has a prejudice bias) the categories 1402(1) to 1402(N) (i.e. with respect to the particular bias category). 
 Accordingly, Examiner respectfully submits the cited portions of Silberman anticipates and/or teaches each and every feature of the recited limitations of claims 16 and 1.
Furthermore, Applicant’s assertion made in the Examiner Interview portion of Applicant’s Remarks that “the claim amendments submitted…reflect the Supervisor’s recommendations” is not entirely true, since the rejection under 35 U.SC. § 101 has not been withdrawn and has been maintained in regards to claims 1-8 and 16-20. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more without significantly more. 
Claim 1 recites the following: receiving a data set, wherein the data set comprises a plurality of data instances; generating…a prediction of applicability for each sub-category of a plurality of sub-categories for each bias category of a plurality of bias categories for each data instance of the plurality of data instances, wherein (a)…for each bias category of the plurality of bias categories, and (b)…is configured to generate the prediction of applicability for each sub-category of the plurality of sub-categories for a corresponding bias category of the plurality of bias categories; determining…that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein predictions of applicability for the particular sub-category generated for the proportion of the data set satisfies a threshold; determining…based on the proportion, that the data set has a prejudice bias with respect to the particular bias category; and causing… performance of an action based on the prejudice bias…. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
  This judicial exception is not integrated into a practical application because it only recites the following additional elements: computing hardware, a machine- learning model, a classification model, an ensemble, a multi-label classifier, and the action results in modifying the data set to remove the prejudice bias to produce a modified data set that can be used for at least one of training, testing, or validating a machine- learning model to operate in an unbiased manner for an artificial intelligence application. Computing hardware is recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The machine-learning model, classification model, ensemble and the multi-label classifier while relating to a technological field, the claim as it is recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). The additional elements of the action results in modifying the data set remove the prejudice bias to produce a modified data set that can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application does not require the abstract idea to be used in improving, for example, a computer  and thus does not amount to a practical application. These additional elements are insignificant post-solution activity. See MPEP 2106.05(g); See also Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)(reasoning that that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula" and holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). 
Furthermore, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing hardware, a machine-learning model, a classification model, an ensemble and a multi-label classifier amount to no more than a recitation of the words "apply it" (or an equivalent) and/or  are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). And the additional elements of the action results in modifying the data set remove the prejudice bias to produce a modified data set that can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application are insignificant post-solution activity. See MPEP 2106.05(g). 
Regarding claim 2, it recites wherein the action comprises generating a notification indicating the prejudice bias that is communicated to an individual. This limitation is also
an abstract idea since it recites a mental concept that does not integrate the judicial exception into
a practical application or amount to significantly more than the judicial exception as recited in
claim 1. Thus, the dependent claim is ineligible.
Regarding claim 3, it recites wherein modifying the data set to produce the modified data set comprises by performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible. 
Regarding claim 4, it recites generating… and with…a prediction of applicability for each sub-category of the plurality of sub-categories for each bias category of the plurality of bias categories for each data instance of a plurality of data instances found in the modified data set; and determining…based on the prediction of applicability generated for each sub-category of the plurality of sub-categories for each bias category of the plurality of bias categories for each data instance, that the modified data set does not have a prejudice bias. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 4 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional elements of computing hardware and  the classification model. Computing hardware is recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The classification model while relating to a technological field, the claim as it is recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). Furthermore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing hardware, and the classification model amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, claim 4 and also claim 3 is ineligible.
Regarding claim 5, it recites wherein the action comprises: identifying a recommendation comprising at least one of an addition or removal of a plurality of data instances applicable to the particular sub-category to make to the data set; and providing the recommendation through a notification communicated to an individual. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible. 
Regarding claim 6, it recites wherein determining the data set has the prejudice bias comprises determining that the proportion of the data set satisfies a threshold. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible. 
Regarding claim 7, it recites wherein the particular bias category comprises at least one of religion, sexual orientation, age, ethnicity, gender, location, or political opinions. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible. 
Regarding claim 8, it recites wherein the proportion of the data set is associated with a location and the method further comprises: mapping… based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining…based on the factor, the risk associated with the data set having the prejudice bias.  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 8 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of computing hardware. Computing hardware is recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of computing hardware amounts to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, claim 8 is ineligible.
Claim 16 recites the following: … configured for: accessing a data set, wherein the data set comprises a plurality of data instances, generating…a prediction of applicability of a sub- category of a plurality of sub-categories for a bias category of a plurality of bias categories for each data instance of the plurality of data instances, wherein…comprises…for each bias category of the plurality of bias categories…is configured to generate the prediction of applicability for each sub-category of the plurality of sub- categories for the corresponding bias category of the plurality of bias categories, determining that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein the prediction of applicability for the particular sub-category for each applicable data instance found in the proportion of the data set satisfies a threshold, and determining, based on the proportion, that the data set has a prejudice bias with respect to the particular bias category; and…communicatively coupled to the first computing hardware and configured for modifying the data set to produce a modified data set subsequent to…determining that the data set has the prejudice bias…. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.
This judicial exception is not integrated into a practical application because it only recites the following additional elements: first computing hardware, second computing hardware, a machine- learning model, a classification model, an ensemble, a multi-label classifier, and the modified data set that can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application. First computing hardware and second computing hardware is recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). The machine-learning model, classification model, ensemble and the multi-label classifier while relating to a technological field, the claim as it is recited does not amount to an improvement in machine learning technology. See MPEP 2106.05(a). The additional elements of the modified data set that can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application does not require the abstract idea to be used in improving, for example, a computer  and thus does not amount to a practical application. These additional elements are insignificant post-solution activity. See MPEP 2106.05(g); See also Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)(reasoning that that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula" and holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). 
Furthermore, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of first computing hardware, second computing hardware a machine-learning model, a classification model, an ensemble and a multi-label classifier amount to no more than a recitation of the words "apply it" (or an equivalent) and/or  are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). And the additional elements of the modified data set that can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application  application are insignificant post-solution activity. See MPEP 2106.05(g). 
Regarding claim 17, it recites… generating a notification indicating the prejudice bias that is communicated to an individual and transmitting the notification…. All of these processes can practically be performed in the human mind as they require only observations, evaluations, judgements, and opinion. Accordingly, the claim recites a mental concept and thus is an abstract idea.This judicial exception is not integrated into a practical application because it only recites the following additional element: second computing hardware. Second computing hardware is recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of second computing hardware amounts to no more than a recitation of the words "apply it" (or an equivalent) and/or  are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, claim 17 is ineligible.
Regarding claim 18, it recites… performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 16. Thus, the dependent claim is ineligible. 
Regarding claim 19, it recites…identifying a recommendation comprising at least one of an addition or a removal of a plurality of data instances applicable to the particular sub-category to make to the data set; and providing the recommendation through a notification communicated to an individual. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 16. Thus, the dependent claim is ineligible. 
Regarding claim 20, it recites… mapping, based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining, based on the factor, the risk associated with the data set having the prejudice bias. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 16. Thus, the dependent claim is ineligible. 
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Silberman et al US 2021/0056569 Al.
Regarding claim 9, Silberman teaches a system comprising: a non-transitory computer-readable medium storing instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations(Silberman, para. 0105-0106, “The processors 1202 are one or more hardware devices that may include a single processing unit or a number of processing units, all of which may include single or multiple computing units or multiple cores… Among other capabilities, the processor 1202 may be configured to fetch and execute computer-readable instructions stored in the memory 1204, mass storage devices 1212, or other computer-readable media. Memory 1204 and mass storage devices 1212 are examples of computer storage media….”) comprising: 
processing a known data set using a machine-learning model to generate a plurality of outputs, wherein the known data set comprises a plurality of data instances associated with a plurality of sub-categories for each bias category in a plurality of bias categories in proportions to sufficiently represent each sub-category of the plurality of sub-categories for each bias category in the plurality of bias categories(Silberman, paras. 0077-0079, (see also Fig. 8 and Fig. 4), “At 802, a first subset of historical data ( e.g., multiple event timelines) may be used to train a production model (PM). For example, in FIG. 4, a historical data set (e.g., one or more of the data sets 402) may include information associated with multiple individuals or multiple businesses… At 804, a second subset of the historical data may be used to train the production model to create a set of decisions. For example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc.). In some cases, the decisions may include an amount, such as an amount of credit/loan to extend, an amount of scholarships to offer, etc. At 806, for each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category. For example, for each category, a mean (or median) weight for events in that category may be identified.” Silberman teaches At 804, a second subset of the historical data may be used to train the production model to create a set of decisions (i.e. processing a known data set using a machine-learning model to generate a plurality of outputs) For example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions (i.e. wherein the known data set comprises a plurality of data instances associated with a plurality of sub-categories for each bias category in a plurality of bias categories in proportions to sufficiently represent each sub-category of the plurality of sub-categories for each bias category in the plurality of bias categories) The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc.). In some cases, the decisions may include an amount, such as an amount of credit/loan to extend, an amount of scholarships to offer, etc. At 806, for each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category (i.e. and a plurality of result instances comprises each data instance of the plurality of data instances and corresponding output in the plurality of outputs));
generating a plurality of result instances, wherein each result instance of the
plurality of result instances comprises a data instance of the plurality of data instances
and a corresponding output of the plurality of outputs(Silberman, para. 0078, “For example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions. The decisions may be binary, e.g., yes or no decisions (e.g., extend or deny credit/loan, admit or deny admission to a student, etc… for each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category. For example, for each category, a mean (or median) weight for events in that category may be identified.” Silberman teaches: for example, in FIG. 4, the PM 426 may be used to process a subset of the historical data set 402 that includes event timelines associated with multiple (e.g., thousands or hundreds of thousands of) entities (e.g., individuals or businesses) to create a set of decisions.) For each decision in the set of decisions, a mean (or median) may be determined for a weight given to each event based on the event category. For example, for each category, a mean (or median) weight for events in that category may be identified (i.e. generating a plurality of result instances, wherein each result instance of the plurality of result instances comprises a data instance of the plurality of data instances and a corresponding output of the plurality of outputs));
processing, using a classification module, the plurality of result instances to generate a prediction of applicability for each sub- category of the plurality of sub-categories for each bias category of the plurality of bias categories for each result instance of the plurality of result instances(Silberman, paras. 0079-0081, (see also Fig. 8 and Fig. 4), “The BMM 427 may identify bias by determining that, for a particular decision, the PM 426 is giving a weight to certain types (e.g., categories) of events that deviates from the mean (or median) by more than a predetermined threshold…the events in a category may be analyzed and an appropriate probability distribution selected based on the analysis. The probability distribution may be used to identify what is likely an unbiased weight (falls within a predetermined distance from the mean or median) and what is likely a biased weight (falls on or outside a predetermined distance from the mean or median)… [a]t 810, a reference data set may be created based on a distribution (e.g., probability distribution) of weights in each category…At 812, the reference data set may be used to train a bias monitoring model (BMM). At 814, when the PM is used to make a decision based on a particular set of data (e.g., an event timeline associated with an individual), the BMM is used to determine whether the decision is biased.” Silberman teaches The BMM 427 may identify bias by determining that, for a particular decision, the PM 426 is giving a weight to certain types (e.g., categories) of events that deviates from the mean (or median) by more than a predetermined threshold (i.e., processing, using a classification module, the plurality of result instances to generate a prediction of applicability for each sub- category of the plurality of sub-categories for each bias category of the plurality of bias categories for each result instance of the plurality of result instances)), 
wherein the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories(Silberman, para.0123, (see also Fig. 14),  “The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N). The reference weights 1414, reference means 1416, reference medians 1418, and reference distributions 1420 may be used as a reference because they are created to be unbiased references.” Silberman teaches The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N) (i.e. the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories)),
 each multi-label classifier is configured to generate the prediction of applicability for each sub-category of the plurality of sub-categories for the corresponding bias category of the plurality of bias categories(Silberman, para. 0124, (see also Fig. 14),  “After the BMM 427 makes a decision ( e.g., one of the BMM decisions 436), based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 (e.g., 1408(N) compared to 1418(N)), each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (e.g., 1410(N) compared to 1420(N)), or any combination thereof.” Silberman teaches After the BMM 427 makes a decision (e.g., one of the BMM decisions 436) (i.e. each multi-label classifier is configured to generate the prediction) based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (i.e. of applicability for each sub-category of the plurality of sub-categories for a corresponding bias category of the plurality of bias categories)); 
determining that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the plurality of result instances, wherein the prediction of applicability for the particular sub-category for each applicable output instance found in the proportion of the plurality of result instances satisfies a threshold; determining, based on the proportion, that the machine-learning model has a prejudice bias with respect to the particular bias category; and causing performance of an action based on the prejudice bias(Silberman, para.124, (see also Fig. 14), “If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present and the BMM 427 may be modified or retrained to reduce the bias.” Silberman teaches If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds (i.e. determining that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein predictions of applicability for the particular sub-category for each applicable output instance found in the proportion of the plurality of result instances satisfies a threshold) then bias may be present (i.e. determining, based on the proportion, that the machine-learning model has a prejudice bias with respect to the particular bias category) and the BMM 427 may be modified or retrained to reduce the bias (i.e. and causing performance of an action based on the prejudice bias)), wherein the action results in retraining the machine-learning model to operate in an unbiased manner for an artificial intelligence application (Silberman, para. 0025, “Differing decisions between the PM and BMM may indicate bias in the PM. The rules used by the PM may be modified and the PM retrained to reduce bias.”).
Regarding claim 13, Silberman teaches the system of Claim 9, wherein determining the machine-learning model has the prejudice bias involves determining that the proportion of the plurality of result instances comprises a number of result instances that are falsely applicable to the particular sub-category satisfies a threshold (Silberman, para.124, (see also Fig. 14), “If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present.” Silberman teaches If comparisons 1404 reveal one or more differences (i.e. determining the proportion of the plurality of result instances comprises a number of result instances that are falsely applicable to the particular sub-category) that exceeds predetermined thresholds, then bias may be present (i.e. satisfies a threshold)).
Regarding claim 14, Silberman teaches the system of Claim 9, wherein the particular bias category comprises at least one of religion, sexual orientation, age, ethnicity, gender, location, or political opinions(Silberman, para. 0055, “The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.), household income falls within one of multiple ranges (e.g., $51,000 to $75,000, $76,000 to $100,000, $101,000 to $125,000, etc.), same or similar level of education ( e.g., diploma, Bachelor's degree, Master's degree, PhD degree, medical degree, legal degree, or the like), nationality, religion, ethnicity, and the like.” Silberman teaches The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.) nationality, religion, ethnicity, and the like (i.e. at least one of religion, sexual orientation, age, ethnicity, gender, location, or political opinions)).1
Regarding claim 16, Silberman teaches a computing system comprising:
 first computing hardware configured for: accessing a data set, wherein the data set comprises a plurality of data instances, (Silberman, paras. 0046-0047, “FIG. 4 is a block diagram illustrating an architecture 400… In the architecture 400, multiple data sets 402 may be analyzed by an analysis module 404…the data sets 402 may include purchase data 408(1) (e.g., house purchase, car purchase, and the like), finance data 408(2) (e.g., consumer financing such as credit cards), demographic data 408(3) (e.g., customer's age, income, zip code, and the like), education data 408(4) ( e.g., education background), income data 408(5) ( e.g., payroll direct deposit amounts, rental income, income from stocks and bonds, and the like), payment data 408(6) (e.g., mortgage payments, loan payments, credit card payments, and the like), social media data 408(7) (e.g., posts on Facebook®, Twitter®, and the like), and external data 408(N) (e.g., changes by the Federal Reserve to the interest rate, jobs/unemployment report, and other finance-related events), where N>O. Of course, the data sets 402 may include other types of data (e.g., other internal events and external events) associated with an individual or business.” Silberman teaches In the architecture 400 multiple data sets 402 may be analyzed (i.e. accessing a data set used for at least one of training, testing, or validating a machine- learning model, wherein the data set comprises a plurality of data instances) by an analysis module 404 (i.e. first computing hardware)), 
generating, by using a classification model, a prediction of applicability of a sub- category of a plurality of sub-categories for a bias category of a plurality of bias categories for each data instance of the plurality of data instances(Silberman, para. 0119, (see also Fig. 14), “ A machine learning model, such as the BMM 427, may be trained using unbiased (or pseudo-unbiased) data. When an applicant applies for credit, admission, or the like, the BMM 427 group (e.g., classify) the individual events 104 in the event timeline into multiple categories 1402(1) to 1402(N) (where N>1 )… The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like…Thus, an individual category with more than a threshold number of events may be analyzed and sub-divided into narrower categories.” Silberman teaches A machine learning model, such as the BMM 427, may be trained using unbiased (or pseudo-unbiased) data (i.e. generating, by using a classification model) the BMM 427 group (e.g., classify) the individual events 104 in the event timeline into multiple categories 1402(1) to 1402(N) (where N>1 )( i.e. a prediction of applicability for each sub-category of a plurality of sub-categories) The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like (i.e. for each bias category of a plurality of bias categories) may be trained using unbiased (or pseudo-unbiased) data (i.e. for each data instance of the plurality of data instances)), 
wherein the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories(Silberman, para.0123, (see also Fig. 14),  “The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N). The reference weights 1414, reference means 1416, reference medians 1418, and reference distributions 1420 may be used as a reference because they are created to be unbiased references.” Silberman teaches The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N) (i.e. the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories)), 
each multi-label classifier is configured to generate the 39PATENT Attorney Docket No.: 1120-02118-US prediction of applicability for each sub-category of the plurality of sub-categories for the corresponding bias category of the plurality of bias categories(Silberman, para. 0124, (see also Fig. 14),  “After the BMM 427 makes a decision ( e.g., one of the BMM decisions 436), based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 (e.g., 1408(N) compared to 1418(N)), each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (e.g., 1410(N) compared to 1420(N)), or any combination thereof.” Silberman teaches After the BMM 427 makes a decision (e.g., one of the BMM decisions 436) (i.e. each multi-label classifier is configured to generate the prediction) based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (i.e. of applicability for each sub-category of the plurality of sub-categories for a corresponding bias category of the plurality of bias categories)),
determining that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein the prediction of applicability for the particular sub-category for each applicable data instance found in the proportion of the data set satisfies a threshold, and determining, based on the proportion, that the data set has a prejudice bias with respect to the particular bias category(Silberman, para.124, (see also Fig. 14), “If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present and the BMM 427 may be modified or retrained to reduce the bias.” Silberman teaches If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds (i.e. determining that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein predictions of applicability for the particular sub-category generated for the proportion of the data set satisfies a threshold) then bias may be present (i.e. determining, based on the proportion, that the data set has a prejudice bias with respect to the particular bias category)); 
and second computing hardware communicatively coupled to the first computing hardware and configured for modifying the data set to produce a modified data set subsequent to the first computing hardware determining that the data set has the prejudice bias(Silberman, para. 0048-0049, (see also Fig.4),  “The analysis module 404 may include an artificial intelligence (AI) engine 410 to perform an analysis of the data sets 402… A bias monitoring model (BMM) 427 may be a second machine learning model that is trained using unbiased data (or pseudo-unbiased data) to make BMM decisions 436. The PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434.” Silberman teaches a bias monitoring model (BMM) 427  (i.e. and second computing hardware) The analysis module 404 (i.e. communicatively coupled to the first computing hardware) The PM decisions 434 may be compared with the BMM decisions 436 to determine whether the PM decisions 434 exhibit bias and to identify which factors are contributing to the bias and to identify which factors are contributing to the bias and to identify which factors are contributing to the bias. The AI engine 410 may modify the business rules modified to reduce the bias in the PM decisions 434 (i.e. and configured for modifying the data set to produce a modified data set subsequent to the first computing hardware determining that the data set has the prejudice bias)), 
wherein the modified data set can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application(Silberman, para. 0087, see also fig. 9 and fig. 4, “At 912, a determination is made whether the difference between the mean (or median) of each feature in the data set differs from a corresponding feature in the reference data set satisfies a threshold. In response to determining, at 912, that "no" the difference does not satisfy the threshold, the process proceeds to 914, where the production model is modified to reduce bias. The process then proceeds to 902 where a next data set is processed. If the corresponding mean (or median) of features of the PM 426 and BMM 427 do not differ by more than the threshold amount, then the PM 426 may be biased and is modified. For example, the PM 426 may be adjusted by modifying the PM 426 (e.g., the software model, including the rules used by the PM 426 to make decisions), or by masking or modifying features in the training data used to train the PM 426.” Silberman teaches: by masking or modifying features in the training data used to train the PM 426 (i.e. wherein the modified data set can be used for at least one of training, testing, or validating a machine-learning model to operate in an unbiased manner for an artificial intelligence application)).2
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Silberman et al US 2021/0056569 Al in view of Bhide et al US 2021/0406712 Al.   
Regarding claim 1, Silberman teaches a method comprising: receiving a data set, wherein the data set comprises a plurality of data instances(Silberman, para. 0100, see also fig. 11, “At 1104, the model may be trained using training documents 1106. The training documents 1106 may include event timelines that have been pre-classified (e.g., categorized) into multiple categories (e.g., categories based on demographics, location, income, profession, gender, age, race/ethnicity, outcome, and the like).”); 
generating, by computing hardware and with a classification model, a prediction of applicability for each sub-category of a plurality of sub-categories for each bias category of a plurality of bias categories for each data instance of the plurality of data instances(Silberman, para. 0119, (see also Fig. 14), “ A machine learning model, such as the BMM 427, may be trained using unbiased (or pseudo-unbiased) data. When an applicant applies for credit, admission, or the like, the BMM 427 group (e.g., classify) the individual events 104 in the event timeline into multiple categories 1402(1) to 1402(N) (where N>1 )… The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like…Thus, an individual category with more than a threshold number of events may be analyzed and sub-divided into narrower categories.” Silberman teaches A machine learning model, such as the BMM 427, may be trained using unbiased (or pseudo-unbiased) data (i.e. generating, by computing hardware and with a classification model) the BMM 427 group (e.g., classify) the individual events 104 in the event timeline into multiple categories 1402(1) to 1402(N) (where N>1 )( i.e. a prediction of applicability for each sub-category of a plurality of sub-categories) The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, orthe like), financial events, and the like (i.e. for each bias category of a plurality of bias categories) may be trained using unbiased (or pseudo-unbiased) data (i.e. for each data instance of the plurality of data instances)), wherein
 (a) the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories(Silberman, para.0123, (see also Fig. 14),  “The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N). The reference weights 1414, reference means 1416, reference medians 1418, and reference
distributions 1420 may be used as a reference because they are created to be unbiased references.” Silberman teaches The BMM 427 may analyze the applicant's event timeline and place each of the events into multiple categories. For example, category 1402(1) may include weights 1414(1) to 1414(S) (S>0, S<N) and the category 1402(N) may include the weights 1414(T) to 1414(V) (T<N, V<N). The reference (e.g., unbiased) weights 1414(1) to 1414(S) may be mathematically analyzed to determine a reference mean 1416(1), a reference median 1416(1), and a reference distribution 1420(1). The reference weights 1414(T) to 1414(V) may be mathematically analyzed to determine a reference mean 1416(N), a reference median 1418(N), and a distribution 1420(N).  (i.e. the classification model comprises an ensemble comprising a multi-label classifier for each bias category of the plurality of bias categories) );
(b) and each multi-label classifier is configured to generate the prediction of applicability for each sub-category of the plurality of sub-categories for a corresponding bias category of the plurality of bias categories(Silberman, para. 0124, (see also Fig. 14),  “After the BMM 427 makes a decision ( e.g., one of the BMM decisions 436), based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 (e.g., 1408(N) compared to 1418(N)), each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (e.g., 1410(N) compared to 1420(N)), or any combination thereof.” Silberman teaches After the BMM 427 makes a decision (e.g., one of the BMM decisions 436) (i.e. and each multi-label classifier is configured to generate the prediction) based on an applicant's event timeline, the weights 108 assigned to events in the applicant's timeline may be compared to the corresponding reference weights 1414, the means 1406 may be compared with the corresponding one of the reference means 1416, each of the medians 1408 may be compared with the corresponding one of the reference medians 1418 each of the distributions 1410 may be compared with the corresponding one of the reference distributions 1420 (i.e. of applicability for each sub-category of the plurality of sub-categories for a corresponding bias category of the plurality of bias categories)); 
determining, by the computing hardware, that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein predictions of applicability for the particular sub-category generated for the proportion of the data set satisfies a threshold; determining, by the computing hardware based on the proportion, that the data set has a prejudice bias with respect to the particular bias category; and causing, by the computing hardware, performance of an action based on the prejudice bias (Silberman, para.124, (see also Fig. 14), “If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds, then bias may be present and the BMM 427 may be modified or retrained to reduce the bias.” Silberman teaches If comparisons 1404 reveal one or more differences that exceeds predetermined thresholds (i.e. determining, by the computing hardware, that a particular sub-category of the plurality of sub-categories for a particular bias category of the plurality of bias categories is applicable to a proportion of the data set, wherein predictions of applicability for the particular sub-category generated for the proportion of the data set satisfies a threshold) then bias may be present (i.e. determining, by the computing hardware based on the proportion, that the data set has a prejudice bias with respect to the particular bias category) and the BMM 427 may be modified or retrained to reduce the bias (i.e. and causing, by the computing hardware, performance of an action based on the prejudice bias)), 
to produce a modified data set that can be used for at least one of training, testing, or validating a machine- learning model to operate in an unbiased manner for an artificial intelligence application(Silberman, para. 0087, see also fig. 9 and fig. 4, “At 912, a determination is made whether the difference between the mean (or median) of each feature in the data set differs from a corresponding feature in the reference data set satisfies a threshold. In response to determining, at 912, that "no" the difference does not satisfy the threshold, the process proceeds to 914, where the production model is modified to reduce bias. The process then proceeds to 902 where a next data set is processed. If the corresponding mean (or median) of features of the PM 426 and BMM 427 do not differ by more than the threshold amount, then the PM 426 may be biased and is modified. For example, the PM 426 may be adjusted by modifying the PM 426 (e.g., the software model, including the rules used by the PM 426 to make decisions), or by masking or modifying features in the training data used to train the PM 426.” Silberman teaches: by masking or modifying features in the training data used to train the PM 426 (i.e. to produce a modified data set that can be used for at least one of training, testing, or validating a machine- learning model to operate in an unbiased manner for an artificial intelligence application)).3
But Silberman does not teach: wherein the action results in modifying the data set to remove the prejudice bias. 
However, Bhide teaches: wherein the action results in modifying the data set to remove the prejudice bias(Bhide, para. 0092, see also fig. 3, “Having identified localized sources of bias in the input dataset 305 through an evaluation of the fairness metric(s) by the fairness metric bias source identifier 322 of the SoBI tool 320, targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s method in view of Bhide, the motivation to do so would be to identify bias in a dataset before being used by a machine learning model to avoid potential illegal discrimination (Bhide, paras. 0002-0003, “Decision support computing systems rely on artificial intelligence and complex analytics to be able to perform analysis of large datasets, typically to identify patterns of data within the large datasets, to thereby generate insights into the data and provide such insights as a basis for making decisions… The underlying artificial intelligence and analytics computing systems used in such decision support computing systems is dependent upon a machine learning process using a set of training data. If this training data comprises biases, i.e. prejudice and unfairness towards a group defined by a set of one or more attributes (often referred to as protected attributes), the biases will influence the training of the
artificial intelligence computing system causing potential bias in operations of the computing systems that rely on the results of the artificial intelligence computing system to perform their operations, such as decision support operations. Such biases may result in incorrect results being
generated by the artificial intelligence computing system and any downstream computing systems that rely on the results generated by the artificial intelligence computing system.”). 
Regarding claim 2, Silberman in view of Bhide teaches the method of Claim 1, wherein the action comprises generating a notification indicating the prejudice bias that is communicated to an individual (Bhide, para. 0092, (see also  Fig. 3),  “Having identified localized sources of bias in the input dataset 305 through an evaluation of the fairness metric(s) by the fairness metric bias source identifier 322 of the SoBI tool 320, targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320. It should be noted that de-biasing may be performed automatically or in response to a user request to perform such de-biasing. The user request may be included in the original request to identify the sources of bias or may be provided in response to a bias notification 360 specifying the source of bias found by the fairness metric bias source identifier.” Bhide teaches The user request may be included in the original request to identify the sources of bias or may be provided in response to a bias notification 360 specifying the source of bias found by the fairness metric bias source identifier (i.e. generating a notification indicating the prejudice bias that is communicated to an individual)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberman with the above teachings of  Bhide for the same rationale stated at Claim 1.
Regarding claim 3 Silberman in view of Bhide teaches the method of Claim 1, wherein modifying the data set to produce the modified data set comprises performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category (Bhide para. 0092, (see also  Fig. 3),  “Having identified localized sources of bias in the input dataset 305 through an evaluation of the fairness metric(s) by the fairness metric bias source identifier 322 of the SoBI tool 320, targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320.” Bhide teaches targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320 (i.e. modifying the data set by performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category ).4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberman with the above teachings of  Bhide for the same rationale stated at Claim 1.
Regarding claim 4 Silberman in view of Bhide teaches the method of Claim 3 further comprising: generating, by computing hardware and with the classification model, a prediction of applicability for each sub-category of the plurality of sub-categories for each bias category of the plurality of bias categories for each data instance of a plurality of data instances found in the modified data set(Bhide, paras. 0113, “The resulting de-biased dataset 380 may then be provided for performing a corrective operation with regard to the trained cognitive computing system 350 and/or computer model 352 that is trained on or operates on the dataset 380. For example, as shown in the depiction of FIG. 3, the de-biased dataset 380 may be provided as de-biased training data that is used by the machine learning engine 390 to train the computer model 352, e.g., neural network, deep learning network, ensemble learning system, or the like. In this way, the computer model 352 is retrained using de-biased training data, in which sources of bias have been minimized through the removal of sub-groups determined to be sources of bias, which will then remove or minimize the bias in the operation of the computer model 352 and the cognitive computing system 350 that operates based on the operation of the computer model 352.” Bhide teaches For example, as shown in the depiction of FIG. 3, the de-biased dataset 380 may be provided as de-biased training data that is used by the machine learning engine 390 to train the computer model 352, e.g., neural network, deep learning network, ensemble learning system, or the like. In this way, the computer model 352 is retrained using de-biased training data, in which sources of bias have been minimized through the removal of sub-groups determined to be sources of bias); and determining, by the computing hardware based on the prediction of applicability generated for each sub-category of the plurality of sub-categories for each bias category of the plurality of bias categories for each data instance, that the data set does not have a prejudice bias(Bhide, paras. 0114, “In de-biasing the dataset 305, the de-biasing engine may perform evaluations on the dataset both before and after the de-biasing so as to determine a measure of bias drop in the de-biased dataset 380. In general, the bias drop is the difference of a bias metric of the original dataset 305 and the bias metric of the de-biased dataset 380, divided by the bias metric of the original dataset 305.” Bhide teaches In de-biasing the dataset 305, the de-biasing engine may perform evaluations on the dataset both before and after the de-biasing (i.e. determining, by the computing hardware based on the prediction of applicability generated for each sub-category of the plurality of sub-categories for each bias category of the plurality of bias categories for each data instance) so as to determine a measure of bias drop in the de-biased dataset 380 the bias drop is the difference of a bias metric of the original dataset 305 and the bias metric of the de-biased dataset 380, divided by the bias metric of the original dataset 305 (i.e. that the data set does not have a prejudice bias)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberman with the above teachings of  Bhide for the same rationale stated at Claim 1.
Regarding claim 5, Silberman in view of Bhide teaches the method of Claim 1, wherein the action comprises: identifying a recommendation comprising at least one of an addition or removal of a plurality of data instances applicable to the particular sub-category to make to the data set; and providing the recommendation through a notification communicated to an individual (Bhide para. 0078, “Having detected bias, the bias detection tool 310 may send a request to the SoBI tool 320 to perform its operations for identifying the source of bias such that the source of bias may be reported via the source of bias reporting engine 300 to an administrator or other authorized personnel for corrective action, such as by transmitting a bias notification 360 to the administrator computing device 370. Alternatively, the bias detection tool 310 may, via the reporting engine 330, transmit a bias notification 360 to the administrator computing device 370 indicating the presence of bias in the operation of the computer system/computer model 350/352, and asking if the administrator wishes to identify the source of the bias and/or de-bias the input dataset 305.” Bhide teaches the bias detection tool 310 may send a request to the SoBI tool 320 to perform its operations for identifying the source of bias such that the source of bias may be reported via the source of bias reporting engine 300 to an administrator or other authorized personnel for corrective action, such as by transmitting a bias notification 360 to the administrator computing device 370 (i.e. identifying a recommendation comprising at least one of an addition or removal of a plurality of data instances applicable to the particular sub-category to make to the data set and providing the recommendation through a notification communicated to an individual)).5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberman with the above teachings of  Bhide for the same rationale stated at Claim 1.
Regarding claim 6, Silberman in view of Bhide teaches the method of Claim 1, wherein determining the data set has the prejudice bias comprises determining that the proportion of the data set satisfies a threshold(Bhide, paras. 0037-0041, “Evaluating the fairness metric on the majority/minority group as a whole provides an indication of whether bias exists or not based on the accepted ranges of fairness metrics indicating fairness or bias, e.g., for a disparate impact fairness metric, which is the ratio of rate of favorable outcome for the minority group to that of the majority group… For sub-groups in the majority grouping, if the fairness metric of the sub-group is greater than the fairness metric for the group as a whole, or is at least a threshold amount greater than the fairness metric for the group as a whole, e.g., 5% greater, then the sub-group is flagged or otherwise identified as a potential source of bias.” Bhide teaches for a disparate impact fairness metric, which is the ratio of rate of favorable outcome for the minority group to that of the majority group (i.e. determining that the proportion of the data set) For sub-groups in the majority grouping, if the fairness metric of the sub-group is greater than the fairness metric for the group as a whole, or is at least a threshold amount greater than the fairness metric for the group as a whole, e.g., 5% greater, then the sub-group is flagged or otherwise identified as a potential source of bias (i.e. satisfies a threshold)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberman with the above teachings of  Bhide for the same rationale stated at Claim 1.
Regarding claim 7, Silberman in view of Bhide teaches the method of Claim 1, wherein the particular bias category comprises at least one of religion, sexual orientation, age, ethnicity, gender, location, or political opinions(Silberman, para. 0055, “The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.), household income falls within one of multiple ranges (e.g., $51,000 to $75,000, $76,000 to $100,000, $101,000 to $125,000, etc.), same or similar level of education ( e.g., diploma, Bachelor's degree, Master's degree, PhD degree, medical degree, legal degree, or the like), nationality, religion, ethnicity, and the like.” Silberman teaches The categories may include similar demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like. The demographic categories may include a same or similar occupation, same age, age falls within one of multiple ranges (e.g., 21-25, 26-30, 31-35 etc.) nationality, religion, ethnicity, and the like (i.e. at least one of religion, sexual orientation, age, ethnicity, gender, location, or political opinions)).6
Regarding claim 10, Silberman teaches the system of Claim 9, but does not teach wherein the action comprises generating a notification indicating the prejudice bias that is communicated to an individual.
However, Bhide teaches: wherein the action comprises generating a notification indicating the prejudice bias that is communicated to an individual (Bhide para. 0092, (see also  Fig. 3),  “Having identified localized sources of bias in the input dataset 305 through an evaluation of the fairness metric(s) by the fairness metric bias source identifier 322 of the SoBI tool 320, targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320. It should be noted that de-biasing may be performed automatically or in response to a user request to perform such de-biasing. The user request may be included in the original request to identify the sources of bias or may be provided in response to a bias notification 360 specifying the source of bias found by the fairness metric bias source identifier.” Bhide teaches The user request may be included in the original request to identify the sources of bias or may be provided in response to a bias notification 360 specifying the source of bias found by the fairness metric bias source identifier (i.e. generating a notification indicating the prejudice bias that is communicated to an individual)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be to identify bias in a dataset before being used by a machine learning model to avoid potential illegal discrimination (Bhide, paras. 0002-0003, “Decision support computing systems rely on artificial intelligence and complex analytics to be able to perform analysis of large datasets, typically to identify patterns of data within the large datasets, to thereby generate insights into the data and provide such insights as a basis for making decisions… The underlying artificial intelligence and analytics computing systems used in such decision support computing systems is dependent upon a machine learning process using a set of training data. If this training data comprises biases, i.e. prejudice and unfairness towards a group defined by a set of one or more attributes (often referred to as protected attributes), the biases will influence the training of the artificial intelligence computing system causing potential bias in operations of the computing systems that rely on the results of the artificial intelligence computing system to perform their operations, such as decision support operations. Such biases may result in incorrect results being generated by the artificial intelligence computing system and any downstream computing systems that rely on the results generated by the artificial intelligence computing system.”).
Regarding claim 11, Silberman teaches the system of Claim 9, but does not teach: wherein the action comprises providing an interface to an analytics tool that can be used in identifying a component of the machine-learning model influencing the machine-learning model having the prejudice bias.
However, Bhide teaches: wherein the action comprises providing an interface to an analytics tool that can be used in identifying a component of the machine-learning model influencing the machine-learning model having the prejudice bias(Bhide, para. 0047-0049, “It should be appreciated that in addition, or as a separate operation, the output of the AI computing system or computer model may also be evaluated, such as by using a model interpretability tool, to determine potential sources of bias. These operations may be performed together or separately in order to pinpoint or localize potential sources of bias in the dataset and use this identification as a basis for performing de-biasing operations on the dataset. Thus, in some illustrative embodiments, rather than, or in addition to, dividing the majority/minority groupings and using fairness metrics for evaluating the potential sources of bias as described above, after having detected bias using a bias detection tool as noted previously, a model interpretability tool, such as Local Interpretable Model agnostic Explanations (LIME) interpretability tool, for example, may be used to generate an explanation for a classification generated by an AI computing system or computer model for a given portion of the dataset.” Bhide teaches the AI computing system or computer model may also be evaluated, such as by using a model interpretability tool, to determine potential sources of bias (i.e. providing an interface to an analytics tool) a model interpretability tool, such as Local Interpretable Model agnostic Explanations (LIME) interpretability tool, for example, may be used to generate an explanation for a classification generated by an AI computing system or computer model for a given portion of the dataset (i.e. that can be used in identifying a component of the machine-learning model influencing the machine-learning model having the prejudice bias)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be to use a model interpretability tool for evaluating potential sources of bias of a machine learning model by providing the rationale behind a given prediction (i.e., how the model makes a prediction based on a  particular use case) (Bhide, para. 0049, “[F]or each entity in the minority grouping, corresponding input data is input to the AI computer system or computer model to thereby generate a classification result and the model interpretability tool operates on the AI computer system or computer model to generate an explanation output that identifies the top k features of the input data used to generate the classification output, i.e. which features of the input data were most influential in generating the classification output. The descriptions are analyzed relative to the protected attributes of interest to determine if the one or more of the protected attributes of interest appear in the top k features of the input data, e.g., k=3 results in the top 3 features of the input data being identified, where the features may correspond to attributes of the entity, e.g., age, ethnicity, gender, income level, or any other descriptive attribute of the entity.”). 
Regarding claim 12, Silberman teaches the system of Claim 9, but does not teach wherein determining the machine-learning model as having the prejudice bias comprises at least one of determining the proportion of the plurality of result instances is less than a threshold and the prejudice bias indicates the particular sub-category is underrepresented in the plurality of result instances or determining the proportion of the plurality of result instances is greater than a threshold and the prejudice bias indicates the particular sub-category is overrepresented in the plurality of result instances.
However, Bhide teaches: wherein determining the machine-learning model as having the prejudice bias comprises at least one of determining the proportion of the plurality of result instances is less than a threshold and the prejudice bias indicates the particular sub-category is underrepresented in the plurality of result instances or determining the proportion of the plurality of result instances is greater than a threshold and the prejudice bias indicates the particular sub-category is overrepresented in the plurality of result instances(Bhide, para. 0041, “For sub-groups in the majority grouping, if the fairness metric of the sub-group is greater than the fairness metric for the group as a whole, or is at least a threshold amount greater than the fairness metric for the group as a whole, e.g., 5% greater, then the sub-group is flagged or otherwise identified as a potential source of bias. For subgroups in the minority grouping, if the fairness metric of the sub-group is less than the fairness metric for the group as a whole, or is at least a threshold amount less than the fairness metric for the minority group as a whole, e.g., 5% less, then the sub-group is flagged or otherwise identified as a potential source of the bias.” Bhide teaches For sub-groups in the majority grouping, if the fairness metric of the sub-group is greater than the fairness metric for the group as a whole, or is at least a threshold amount greater than the fairness metric for the group as a whole, e.g., 5% greater, then the sub-group is flagged or otherwise identified as a potential source of bias (i.e. determining the proportion of the plurality of result instances is greater than a threshold and the prejudice bias indicates the particular sub-category is overrepresented in the plurality of result instances) For subgroups in the minority grouping, if the fairness metric of the sub-group is less than the fairness metric for the group as a whole, or is at least a threshold amount less than the fairness metric for the minority group as a whole, e.g., 5% less, then the sub-group is flagged or otherwise identified as a potential source of the bias (i.e. the proportion of the plurality of result instances is less than a threshold and the prejudice bias indicates the particular sub-category is underrepresented in the plurality of result instances)).7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be to identify whether or not there is a bias and where it comes from in order to evaluate fairness (Bhide, para. 0037-0038, “Evaluating the fairness metric on the majority/minority group as a whole provides an indication of whether bias exists or not based on the accepted ranges of fairness metrics indicating fairness or bias... Evaluating the fairness metric of each sub-group relative the fairness metric of the group as a whole provides insights into which sub-group(s) are the source of any detected bias. The fairness metric for a sub-group is calculated with the sub-group standing in for the corresponding majority/minority group in the particular fairness metric.”).
Regarding claim 17, Silberman teaches the system of Claim 16, but does not teach: wherein the first computing hardware is further configured for generating a notification indicating the prejudice bias that is communicated to an individual and transmitting the notification to the second computing hardware.  
However, Bhide teaches: wherein the first computing hardware is further configured for generating a notification indicating the prejudice bias that is communicated to an individual and transmitting the notification to the second computing hardware(Bhide, para. 0111, “In response to receiving a source of bias notification 360, a user of the administrator computing device 370 may provide a request to the dataset bias engine 300 to perform de-biasing of the input dataset 305 and, optionally, a corrective operation on the trained cognitive computing system 350 and/or trained computer model 352, e.g., re-training of the trained computer model 352.” Bhide teaches In response to receiving a source of bias notification 360, a user of the administrator computing device 370 (i.e. generating a notification indicating the prejudice bias that is communicated to an individual) computing device 370 may provide a request to the dataset bias engine 300 to perform de-biasing (i.e. and transmitting the notification to the second computing hardware)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be notify the end user/administrator the reasoning behind the bias identification  in order to further take a reasonable action(Bhide, para. 0092, “The user request may be included in the original request to identify the sources of bias or may be provided in response to a bias notification 360 specifying the source of bias found by the fairness metric bias source identifier. That is, the SoBI tool 320 may, in response to the operation of the fairness metric bias source identifier 322 identifying one more sources of bias in the majority and/or minority groupings, may report via the source of bias reporting engine 330, the sources of bias to the administrator computing device 370 via one or more bias notifications 360. These source of bias notifications 360 may specify the source of bias configuration parameters used, the reasoning for identifying bias in the majority/minority groups as a whole, the results of source of bias identification, e.g., the sub-groups flagged or otherwise identified as being sources of bias, and the reasoning for identifying the particular sources of bias.”).
Regarding claim 18, Silberman teaches the system of Claim 16, but does not teach: wherein modifying the data set to produce the modified data set comprises performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category.  
However, Bhide teaches: wherein modifying the data set to produce the modified data set comprises performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category(Bhide para. 0092, (see also  Fig. 3),  “Having identified localized sources of bias in the input dataset 305 through an evaluation of the fairness metric(s) by the fairness metric bias source identifier 322 of the SoBI tool 320, targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320.” Bhide teaches targeted and localized de-biasing of the dataset is made possible by removing samples from the dataset that correspond to the specific sources of bias identified by the SoBI tool 320  (i.e. performing at least one of adding or removing a plurality of data instances applicable to the particular sub-category)).8
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be to identify bias in a dataset before being used by a machine learning model to avoid potential illegal discrimination (Bhide, paras. 0002-0003, “Decision support computing systems rely on artificial intelligence and complex analytics to be able to perform analysis of large datasets, typically to identify patterns of data within the large datasets, to thereby generate insights into the data and provide such insights as a basis for making decisions… The underlying artificial intelligence and analytics computing systems used in such decision support computing systems is dependent upon a machine learning process using a set of training data. If this training data comprises biases, i.e. prejudice and unfairness towards a group defined by a set of one or more attributes (often referred to as protected attributes), the biases will influence the training of the artificial intelligence computing system causing potential bias in operations of the computing systems that rely on the results of the artificial intelligence computing system to perform their operations, such as decision support operations. Such biases may result in incorrect results being generated by the artificial intelligence computing system and any downstream computing systems that rely on the results generated by the artificial intelligence computing system.”).
Regarding claim 19, Silberman teaches the system of Claim 16, but does not teach: wherein the first computing hardware is further configured for: identifying a recommendation comprising at least one of an addition or a removal of a plurality of data instances applicable to the particular sub-category to make to the data set; and providing the recommendation through a notification communicated to an individual.
	However, Bhide teaches: wherein the first computing hardware is further configured for: identifying a recommendation comprising at least one of an addition or a removal of a plurality of data instances applicable to the particular sub-category to make to the data set; and providing the recommendation through a notification communicated to an individual(Bhide para. 0078, “Having detected bias, the bias detection tool 310 may send a request to the SoBI tool 320 to perform its operations for identifying the source of bias such that the source of bias may be reported via the source of bias reporting engine 300 to an administrator or other authorized personnel for corrective action, such as by transmitting a bias notification 360 to the administrator computing device 370. Alternatively, the bias detection tool 310 may, via the reporting engine 330, transmit a bias notification 360 to the administrator computing device 370 indicating the presence of bias in the operation of the computer system/computer model 350/352, and asking if the administrator wishes to identify the source of the bias and/or de-bias the input dataset 305.” Bhide teaches the bias detection tool 310 asking if the administrator wishes to identify the source of the bias and/or de-bias the input dataset 305 (i.e. identifying a recommendation comprising at least one of an addition or a removal of a plurality of data instances applicable to the particular sub-category to make to the data set) the bias detection tool 310 may, via the reporting engine 330, transmit a bias notification 360 to the administrator computing device 370 indicating the presence of bias (i.e. and providing the recommendation through a notification communicated to an individual)).9
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Bhide, the motivation to do so would be to identify bias in a dataset before being used by a machine learning model to avoid potential illegal discrimination (Bhide, paras. 0002-0003, “Decision support computing systems rely on artificial intelligence and complex analytics to be able to perform analysis of large datasets, typically to identify patterns of data within the large datasets, to thereby generate insights into the data and provide such insights as a basis for making decisions… The underlying artificial intelligence and analytics computing systems used in such decision support computing systems is dependent upon a machine learning process using a set of training data. If this training data comprises biases, i.e. prejudice and unfairness towards a group defined by a set of one or more attributes (often referred to as protected attributes), the biases will influence the training of the artificial intelligence computing system causing potential bias in operations of the computing systems that rely on the results of the artificial intelligence computing system to perform their operations, such as decision support operations. Such biases may result in incorrect results being generated by the artificial intelligence computing system and any downstream computing systems that rely on the results generated by the artificial intelligence computing system.”).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silberman et al US 2021/0056569 Al in view of Bhide et al US 2021/0406712 Al in view of Lu "How Machine Learning Mitigates Racial Bias in the US Housing Market." Available at SSRN 3489519 (2019).
Regarding claim 8, Silberman in view of Bhide teaches the method of Claim 1, wherein the proportion of the data set is associated with a location (Silberman para. 0119, “The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like.”) but does not teach: and the method further comprises: mapping, by the computing hardware based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining, by the computing hardware based on the factor, the risk associated with the data set having the prejudice bias.
However, Lu teaches: mapping, by the computing hardware based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining, by the computing hardware based on the factor, the risk associated with the data set having the prejudice bias(Lu, pg. 11, “To evaluate racial bias in Zestimates and market prices, I estimate the following repeat-sales regression and identify racial bias as the part of the valuation that varies systematically with the racial identities of buyers or sellers after controlling for housing quality and local market condition: Yi,t=β1∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                    t
                                
                                
                                    b
                                    u
                                    y
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β2∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                     
                                    t
                                
                                
                                    s
                                    e
                                    l
                                    l
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β3∙Xi,t+House FEs+Location×Year–quarter FEs+εi,t (1). The dependent variable is…the logarithm of Zestimate measured two months before the transaction when studying bias in Zestimate…β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise…As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets.” Lu teaches As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets (i.e. mapping, by the computing hardware based on the location) β1∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                    t
                                
                                
                                    b
                                    u
                                    y
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β2∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                     
                                    t
                                
                                
                                    s
                                    e
                                    l
                                    l
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                     (i.e. the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias) β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise (i.e. and determining, by the computing hardware based on the factor, the risk associated with the data set having the prejudice bias)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s method in view of Bhide and in view of Lu, the motivation to do so would be examine the effect location has on machine learning algorithms when it comes to the protected classes such as race, age, gender, etc (Lu, pgs. 1-2, “The question of whether the application of machine learning mitigates or exacerbates racial bias is especially relevant in the context of the housing market. First, housing is the largest asset for most U.S. households. Therefore, racial bias in the housing market may have significant welfare and redistribution consequences. Second, machine learning is widely used in the housing market. More than 90% of households rely on the internet as an important source of information…and machine-learning-based home valuations are freely accessible on all the leading real estate websites including Zillow, Trulia, Realtor, and Redfin… Given such a high level of existing racial bias, machine learning algorithms may either learn a significant amount of bias and perpetuate the bias in the market, or if well designed, they may greatly mitigate the bias.”). 
Claims 15 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Silberman et al US 2021/0056569 Al in view of in view of Lu "How Machine Learning Mitigates Racial Bias in the US Housing Market." Available at SSRN 3489519 (2019).
Regarding claim 15, Silberman teaches the system of Claim 9, wherein the proportion of the data set is associated with a location (Silberman para. 0119, “The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like.”) but does not teach: and the operations further comprise: mapping, based on the location, the prejudice bias to a factor influencing a risk associated with the machine-learning model having the prejudice bias; and determining, based on the factor, the risk associated with the machine-learning model having the prejudice bias.
However, Lu teaches: and the operations further comprise: mapping, based on the location, the prejudice bias to a factor influencing a risk associated with the machine-learning model having the prejudice bias; and determining, based on the factor, the risk associated with the machine-learning model having the prejudice bias (Lu, pg. 11, “To evaluate racial bias in Zestimates and market prices, I estimate the following repeat-sales regression and identify racial bias as the part of the valuation that varies systematically with the racial identities of buyers or sellers after controlling for housing quality and local market condition: Yi,t=β1∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                    t
                                
                                
                                    b
                                    u
                                    y
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β2∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                     
                                    t
                                
                                
                                    s
                                    e
                                    l
                                    l
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β3∙Xi,t+House FEs+Location×Year–quarter FEs+εi,t (1). The dependent variable is…the logarithm of Zestimate measured two months before the transaction when studying bias in Zestimate…β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise…As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets.” Lu teaches As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets (i.e. mapping, based on the location) To evaluate racial bias in Zestimates and market prices, I estimate the following repeat-sales regression (i.e. the prejudice bias to a factor influencing a risk associated with the machine-learning model having the prejudice bias) β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise (i.e. and determining, based on the factor, the risk associated with the machine-learning model having the prejudice bias)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Lu, the motivation to do so would be examine the effect location has on machine learning algorithms when it comes to the protected classes such as race, age, gender, etc (Lu, pgs. 1-2, “The question of whether the application of machine learning mitigates or exacerbates racial bias is especially relevant in the context of the housing market. First, housing is the largest asset for most U.S. households. Therefore, racial bias in the housing market may have significant welfare and redistribution consequences. Second, machine learning is widely used in the housing market. More than 90% of households rely on the internet as an important source of information…and machine-learning-based home valuations are freely accessible on all the leading real estate websites including Zillow, Trulia, Realtor, and Redfin… Given such a high level of existing racial bias, machine learning algorithms may either learn a significant amount of bias and perpetuate the bias in the market, or if well designed, they may greatly mitigate the bias.”). 
Regarding claim 20, Silberman teaches the system of Claim 16, wherein the proportion of the data set is associated with a location (Silberman para. 0119, “The categories 1402 may be grouped based on similar or identical characteristics associated with each of the events 104, such as demographics, location (e.g., same zip code, adjacent zip codes, same city, same state, or the like), financial events, and the like.”) but does not teach: and the operations further comprise: mapping, based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining, based on the factor, the risk associated with the data set having the prejudice bias.
However, Lu teaches: and the operations further comprise:  mapping, based on the location, the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias; and determining, based on the factor, the risk associated with the data set having the prejudice bias(Lu, pg. 11, “To evaluate racial bias in Zestimates and market prices, I estimate the following repeat-sales regression and identify racial bias as the part of the valuation that varies systematically with the racial identities of buyers or sellers after controlling for housing quality and local market condition: Yi,t=β1∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                    t
                                
                                
                                    b
                                    u
                                    y
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β2∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                     
                                    t
                                
                                
                                    s
                                    e
                                    l
                                    l
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β3∙Xi,t+House FEs+Location×Year–quarter FEs+εi,t (1). The dependent variable is…the logarithm of Zestimate measured two months before the transaction when studying bias in Zestimate…β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise…As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets.” Lu teaches As for the control variables, equation (1) includes…location × year-quarter fixed effects to control for trends in the local housing markets (i.e. mapping, based on the location) β1∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                    t
                                
                                
                                    b
                                    u
                                    y
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                    +β2∙                        
                            
                                
                                    D
                                
                                
                                    i
                                    ,
                                     
                                    t
                                
                                
                                    s
                                    e
                                    l
                                    l
                                    e
                                    r
                                     
                                    r
                                    a
                                    c
                                    e
                                
                            
                        
                     (i.e. the prejudice bias to a factor influencing a risk associated with the data set having the prejudice bias) β1 and β2 are coefficients of interest. If Zestimate or price does not have any racial bias, all the coefficients of β1 and β2 should be zero, and they will be significantly different from zero otherwise (i.e. and determining, based on the factor, the risk associated with the data set having the prejudice bias)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silberman’s system in view of Lu, the motivation to do so would be examine the effect location has on machine learning algorithms when it comes to the protected classes such as race, age, gender, etc (Lu, pgs. 1-2, “The question of whether the application of machine learning mitigates or exacerbates racial bias is especially relevant in the context of the housing market. First, housing is the largest asset for most U.S. households. Therefore, racial bias in the housing market may have significant welfare and redistribution consequences. Second, machine learning is widely used in the housing market. More than 90% of households rely on the internet as an important source of information…and machine-learning-based home valuations are freely accessible on all the leading real estate websites including Zillow, Trulia, Realtor, and Redfin… Given such a high level of existing racial bias, machine learning algorithms may either learn a significant amount of bias and perpetuate the bias in the market, or if well designed, they may greatly mitigate the bias.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        7 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        8 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        9 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.